Case: 13-50140      Document: 00512544857         Page: 1    Date Filed: 02/26/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 13-50140                               FILED
                                  Summary Calendar                      February 26, 2014
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

VICTOR MANUEL CARDIEL-GONZALEZ, also known as Victor Manuel
Cardiel-Gonzlez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:12-CR-235-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Victor Manuel Cardiel-Gonzalez appeals his conviction for illegal reentry
following removal. He contends that the district court erred in denying his
motion to dismiss the indictment, arguing that he met the requirements for a
successful collateral challenge to the underlying removal proceeding. The




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50140     Document: 00512544857     Page: 2   Date Filed: 02/26/2014


                                  No. 13-50140

Government counters that Cardiel-Gonzalez waived his objections to the
underlying removal proceeding by entering a non-conditional guilty plea.
      “A plea of guilty admits all the elements of a formal criminal charge and
waives all non-jurisdictional defects in the proceedings leading to conviction.”
United States v. Cothran, 302 F.3d 279, 285-86 (5th Cir. 2002)) (internal
quotation marks and citation omitted). Defects in an indictment do not deprive
the court of jurisdiction. United States v. Cotton, 535 U.S. 625, 630-31 (2002).
Thus, even an objection that the indictment fails to allege a federal offense is
not jurisdictional and “goes only to the merits of the case.” Id. at 631 (internal
quotation marks and citation omitted).       Accordingly, the judgment of the
district court is AFFIRMED.




                                        2